Ludeling, C. J.
This is an attachment suit on notes executed by the defendant.
The advocate appointed to represent the debtor, who had absconded, for defense to the action alleged that the property attached, although in the name of the defendant, was, in reality, the property of a com*645mercial firm, of which defendant was a member, and that partnership property could not be attached.
It will be time enough to pass upon this defense when it is made by some one having an interest to make it, to wit: by one of the partners or by a creditor of the firm, if there be a partnership.
The evidence establishes the debt sued upon, and that the debtor had absconded.
It is therefore ordered and adjudged that the judgment of the lower court be avoided, and there be judgment in favor of the plaintiff against the defendant for seven thousand and thirty-four dollars and seventy-four cents, with eight per cent, per annum interest from the seventeenth day of March, 1874, on six thousand dollars, and five per cent, per annum interest on the sum of one thousand and thirty-five dollars from judicial demand, and costs in both courts, and that the property attached be sold to satisfy the same, according to law.